Citation Nr: 1827941	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-27 939A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left nephrectomy due to left kidney cancer

2.  Entitlement to service connection for left nephrectomy due to left kidney cancer, to include as due to exposure to herbicide agents (including Agent Orange).

3.  Entitlement to service connection for right kidney insufficiency, to include as secondary to service-connected type II diabetes mellitus and peripheral neuropathy.   


REPRESENTATION

Veteran represented by:	Amy R. Fochler, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2012 and October 2012 rating decisions.  In the March 2012 rating decision, the RO, inter alia, denied entitlement to service connection for right kidney damage (claimed as due to dye used for scanning the kidney).  In the October 2012 rating decision, the RO, inter alia, denied entitlement to service connection for left nephrectomy (claimed as left kidney condition).  The Veteran filed a notice of disagreement (NOD) with both rating decisions in October 2012.  The RO issued a statement of the case (SOC) in July 2014, and the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.  

In January 2018, the Veteran offered testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

Regarding the Board's characterization of the appeal, in the October 2012 rating decision and the July 2014 SOC, the agency of original jurisdiction (AOJ) characterized and adjudicated the left nephrectomy issue as a de novo claim for  service connection.  However, as explained in more detail below, a claim for service connection for kidney cancer -specifically,  the left kidney was previously considered and denied.  Regardless of the RO's action, the Board has a legal duty under 38 U.S.C.. §§ 5108 and 7104 (2012) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received-and,  given the favorable disposition of the request to reopen-the Board has characterized that portion of the appeal pertaining to the left kidney as encompassing the first and second matters set forth on the title page. 

As regards the matter of representation, the Board notes that the Veteran was previously represented in this appeal by different Veterans Service Organizations.  Most recently, in August 2017, he appointed an attorney, Amy R. Fochler, as his representative, as reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative, executed in July 2017 and filed in August 2017.  The Board recognizes this change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In an August 2009 rating decision, the RO denied service connection for kidney cancer; although notified of the denial in an August 2009 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  New evidence associated with the claims file since the August 2009 denial relates to an unestablished fact necessary to substantiate the claim for service connection for left nephrectomy due to left kidney cancer and raises a reasonable possibility of substantiating the claim.

4.  While renal cancer is not among the diseases recognized by the VA Secretary as etiologically related to herbicides exposure, to include Agent Orange, there is competent, probative medical evidence indicating that the Veteran's left kidney cancer, which resulted in left nephrectomy in May 2008, is at least as likely as not etiologically related to the Veteran's likely exposure to herbicide agents during his service in Vietnam. 

5.  While there is no specific evidence or argument indicating that current right kidney insufficiency had its onset during service, or is otherwise the result of active service, there is competent, probative medical evidence indicating that the right kidney insufficiency is at least as likely as not the result of  his service-connected type II diabetes mellitus and peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision in which the RO denied service connection for kidney cancer is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  As additional evidence received since the August 2009 denial is new and material, the criteria for reopening the claim for service connection for left nephrectomy due to left kidney cancer are met.  38 U.S.C. §§ 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left nephrectomy, due to left kidney cancer, are met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right kidney insufficiency, as secondary to service-connected type II diabetes mellitus and peripheral neuropathy, are met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the fully favorable dispositions of the request to reopen the claim for service connection for left nephrectomy due to left kidney cancer , as well as the claims for service connection for left nephrectomy and right kidney insufficiency, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

II.  Request to Reopen

The Veteran's claim for service connection for kidney cancer was previously considered and denied.  In a March 2010 rating decision, the RO denied service connection for kidney cancer because the Veteran had claimed that the disability was the result of asbestos exposure during service, and the evidence of record did not relate the disability to service, include such asbestos exposure.  The evidence then of record consisted of the Veteran's service treatment and personnel records, a VA examination report, VA treatment records, private medical records, and statements submitted by the Veteran. 

Although notified of the August 2009 denial in a letter dated that same month, the Veteran did not initiate an appeal with respect to the claim.  See 38 C.F.R. §§ 20.200, 20.201.  Moreover, no new and material evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Therefore, the RO's August 2009 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

The Veteran filed a statement indicating his desire to reopen his previously denied claim for service connection for kidney cancer in December 2011.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

With regard to the previously denied claim for kidney cancer, new evidence includes testimony from the Veteran indicating that he was submitting evidence to show that his kidney cancer was the result of exposure to herbicide agents during service, and November 2011 and January 2018 letters from the Veteran's treating VA nephrologist, giving a positive etiological opinion linking the Veteran's kidney cancer to Agent Orange exposure.

Given the "low threshold" standard of Shade, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the August 2009 denial is new and material within the meaning of 38 C.F.R. § 3.156(a), warranting reopening of service connection for left nephrectomy due to left kidney cancer.  See Justus, 3 Vet. App. at 513.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for left nephrectomy due to left kidney cancer are met.

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The determination as to whether the elements of a claim are met is based on an analysis of all the evidence of record and evaluation of its competency, credibility and probative value.  See Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006) Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Left Nephrectomy Due to Left Kidney Cancer

The Veteran's essential assertion with respect to his service connection claim for left nephrectomy is now that he developed left kidney cancer as a result of exposure to herbicide agents during his service in the United States Navy.  

The Veteran's service treatment records are devoid of any indication that he complained of or was treated for any kidney problems during service.  Rather, the evidence indicates that he was not diagnosed with kidney cancer until after a left renal mass was discovered in February 2008.  He underwent left nephrectomy in May 2008.  Accordingly, given the assertions of record that the Veteran's left kidney cancer, which resulted in left nephrectomy, was the result of herbicide agent exposure, the Board now turns to the question of the Veteran's reported herbicide agent exposure during active duty service.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam Era will be considered to have been incurred in service.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed at 38 C.F.R. § 3.309(e).  These diseases, however, do not include renal (kidney) cancer.  Nonetheless, as the evidence otherwise raises the contention that the Veteran's kidney cancer is nonetheless the result of exposure to herbicide agents, to specifically include Agent Orange, the Board must make a determination as to whether the Veteran had the requisite Vietnam service.  

Under the applicable law discussed above, "service in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii) includes service in the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).  However, service in the "blue waters" off the coast of the Republic of Vietnam does not constitute the required Republic of Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).  Id.  

VA General Counsel has further elaborated that service in the Republic of Vietnam requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation ashore, does not constitute Vietnam service for purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

According to the Veteran's service personnel records, he served during the Vietnam Era in the United States Navy.  He was assigned to serve aboard the USS Oklahoma City from September 1961 through December 1964.  The evidence of record shows that the USS Oklahoma City docked in Saigon, in the Republic of Vietnam, on July 21, 1964, for a goodwill tour.  The docking of the ship to shore in Saigon is confirmed through an established list maintained by VA, entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  See, e.g., M21-1, pt. IV, subpt. ii, ch. 1, sec. H.2 (updated January 2, 2018).  Additionally, the Veteran has provided credible statements indicating that he was assigned to shore patrol while his shopped was docked to the shore in Vietnam, and thus that he had requisite in-land service to have been presumptively exposed to herbicide agents during his service.  

Based on this evidence, the AOJ conceded the Veteran's exposure to herbicide agents, including Agent Orange, during his Vietnam service.  The Board likewise concedes the Veteran's likely exposure to herbicide agents.  See, M21-1, pt. IV, subpt. ii, ch. 1, sec. H.2.f

Although kidney cancer is not on the list of diseases that are entitled to presumptive service connection based on herbicide exposure, the Veteran has provided evidence of an etiological relationship between his kidney cancer and his likely exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  In November 2011 and January 2018 letters, the Veteran's treating VA nephrologist, Dr. A. A., concluded that it was more likely than not that the Veteran's Agent Orange exposure was a direct cause of his kidney cancer.  In providing these opinions, Dr. A., noted the carcinogenic nature of Agent Orange.  In the January 2018 statement, Dr. A. specifically described the carcinogenic effects of the chemical compounds in Agent Orange, and noted that the Agent compounds were collected in the urological system of the body and excreted through the kidneys; thus increasing the concentration and carcinogenic capacity of the compounds.  Dr. A. further noted that the Veteran did not have a family or genetic predisposition to kidney cancer, and thus, he concluded that Agent Orange was the only likely suspect for the cause of the Veteran's cancer.  

The Board finds Dr. A.'s opinions to be fully informed, fully articulated, and well-reasoned.  As such, the opinion is accorded significant probative weight on the medical nexus question.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  He was fully familiar with the Veteran's medical history and provided a detailed opinion describing the carcinogenic effects of Agent Orange compounds and the relationship between the accumulation of such compounds in the Veteran's urological system and his development of kidney cancer.  

Notably, the only other opinion of record to address the etiology of the Veteran's kidney cancer was rendered by a March 2009 VA examiner.  However, as the examiner concluded that the etiology of the Veteran's left kidney cancer was unclear with respect to exposure to asbestos, and did not address the effects of any claimed exposure to herbicide agents, such opinion is i of minimal probative value.  See Nieves-Rodriguez, 22 Vet. App. at 301. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the probative medical evidence discussed above, and with resolution of any  reasonable doubt in the Veteran's favor, the Board finds that service connection for left nephrectomy due to left kidney cancer, as a result of exposure to herbicide agents, is warranted.

B.  Right Kidney Insufficiency

At the outset, the Board notes that there is no specific evidence or argument indicating that current right kidney insufficiency had its onset during service, or is otherwise directly-related to the Veteran's active service.  Rather, the essential assertion raised in the record with respect to the Veteran's right kidney insufficiency is that the disability developed as secondary to service-connected type II diabetes mellitus and peripheral neuropathy.  

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439 (1995).  

Considering the claim on appeal in light of the above-cited legal authority, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for right kidney insufficiency, on a secondary basis, is warranted.  

The report of a December 2011 VA examination notes that a diagnosis of renal insufficiency was made in January 2011.  Service connection has been in effect for type II diabetes mellitus since November 2009, and for peripheral neuropathy of the bilateral upper and lower extremities since September 2011.  Thus, the remaining question before the Board is whether there is evidence of a medical nexus between his current renal insufficiency and the service-connected type disability(ies).     

The November 2011 letter from the Veteran's treating VA nephrologist, Dr. A., was submitted in support of his right kidney insufficiency claim.  In the letter, Dr. A. noted that the Veteran's right kidney was not functioning as well as would be expected for a solitary kidney, and that such kidney insufficiency was more likely than not a result of his diabetes, hypertension, and peripheral vascular disease.  In providing this opinion, Dr. A. reasoned that kidney donation was an accepted practice, and that removing one kidney did not result in significant renal dysfunction in an otherwise healthy individual.  Therefore, Dr. A. stated that it was his opinion that the Veteran's right kidney dysfunction was the direct result of diabetes, hypertension and peripheral vascular disease.  

The Board finds Dr. A.'s opinion with respect to the etiology of right kidney insufficiency to be fully informed, fully articulated, and well-reasoned.  As such, the opinion is accorded significant probative weight on the medical nexus question.   See Nieves-Rodriguez, 22 Vet. App. at, 301.  Notably, there is no directly contrary opinion of record, and no other evidence to diminish the probative weight accorded the opinion.    



Given the probative medical evidence discussed above, and with resolution of any reasonable doubt in the Veteran's favor (see 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56), the Board concludes that  service connection for right kidney insufficiency, as secondary to service-connected type II diabetes mellitus and peripheral neuropathy, is warranted.


ORDER

As new and material evidence to reopen the claim for service connection for left nephrectomy due to kidney cancer has been received, the appeal as to this matter is granted.

Service connection for left nephrectomy due to left kidney cancer is granted. 

Service connection for right kidney insufficiency, as secondary to service-connected type II diabetes mellitus and peripheral neuropathy, is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


